DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/20/22.  Claims 1, 5, 7, 9, 11, 13, 15-18 were amended; claims 17-20 were previously withdrawn.  Claims 1-20 are presently pending and claims 1-16 are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.

Response to Arguments
4.	Applicant’s arguments, see page 7 of Remarks, filed 1/20/22, with respect to the rejections of claims 9-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the previous grounds of rejection of claims 9-16 under 35 U.S.C. 112(b) have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 15-16 under 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.

6.	Applicant’s arguments, see page 9 of Remarks, filed 1/20/22, with respect to the rejoinder of non-elected claims 17-20 has been fully considered but they are not persuasive.  Claims 17-20, directed to the invention of non-elected Group II do not require all the limitations of an allowable product claim, and have NOT been rejoined.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a plurality of stabilizers” in claims 1 and 11;
“cleaning elements” in claims 9, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16,
Lines 1-2 recite “wherein the connection boss is concentric with a lateral axis of the central body” which renders the claim indefinite because upon review of the disclosure the connection boss is not concentric with a lateral axis of the central body, but rather is concentric with the longitudinal axis of the central body.  This can be corrected by an amendment instead reciting “wherein the connection boss is concentric the longitudinal axis of the central body”.  Appropriate correction is required.

Allowable Subject Matter
12.	Claims 1-14 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-10,
	As persuasively argued by Applicant in pages 7-8 of Remarks, filed 1/20/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US Pat. 6,190,090).  Specifically, newly amended independent claim 1 recites:
	“A cleaning tool system comprising: 
a central body having a longitudinal axis; 
a fore body extending from the central body and having a peripheral contour shaped to be received in an enclosed non-circular channel, said peripheral contour shaped to index the cleaning tool system within the channel and maintain an orientation as the cleaning tool system is drawn through the channel, said fore body having orifices to dispense a cleaning medium into the channel; 
the central body having a connection boss configured for connection of a supply line for the cleaning medium; 
a plurality of stabilizers extending from the central body radially relative to the longitudinal axis to engage surfaces of the channel; and, 

In particular, the closest prior art reference Campbell (US Pat. 6,190,090) does not teach or suggest that the peripheral contour (5) is shaped to index the cleaning tool system within the non-circular channel and maintain an orientation as the cleaning tool system is drawn through the channel.  Moreover, Campbell does not teach or suggest the central body (at 103) having a connection boss configured for connection of a supply line for the cleaning medium, wherein the fore body (at 97) has orifices to dispense the cleaning medium into the channel.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the cleaning tool system defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-10) are in condition for allowance.
	Regarding claims 11-14,
	Claim 11, previously indicated as containing allowable subject matter, has been amended to overcome the rejection(s) under 35 U.S.C. 112(b) and to include all of the limitations of the base claim 1 and any intervening claim 9, thereby placing it in condition for allowance.  In particular, the closest prior art reference Campbell (US Pat. 6,190,090) does not teach or suggest the feature wherein the stabilizers (7) comprise longitudinally oriented cleaning elements extending from the central body, the longitudinally oriented cleaning elements having outer ends resiliently contacting the corners of the channel.  Upon a comprehensive updated search no available prior art is able to teach or fairly suggest, singly or in combination, all features of the cleaning tool 
	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
14.	Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 15-16,
	Claims 15 and 16 contain allowable subject matter at least by virtue of their dependence from allowable independent claims 11 and 1, respectively (as explained in examiner’s statement of reasons for allowance above).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711